OFFICE ACTION :: REFUSAL
The merits of this application have been carefully examined again in view of applicant's response, filed 12 August 2021, including remarks, amended specification, and amended claim.  Applicant's amendment has NOT overcome the rejection under 35 USC § 112 (a) and (b) presented in the previous Office action.  Therefore this rejection is herein made again and made FINAL.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Response to Applicant Arguments
Applicant argues that “Applicant notes, regarding at least the elements on the sides and some facing the front of the handbag, additional information regarding their configuration can readily be gleamed from comparing the perspective view 1.1 with the views 1.2-1.6.”

The Examiner respectfully disagrees.  The Examiner clarifies that ALL floral crescent elements are indefinite.  Also, although the corresponding views disclose the floral crescent elements, it cannot be determined from the combination of views if the floral crescent elements are embroidered (and slightly raised), embossed/stamped on the surface (and slightly recessed), or coplanar (and surface indicia). The Applicant has not defined the elements, and the Examiner cannot infer nor make the assumption of their characteristics from all corresponding views.


Applicant argues that “as a matter of law, the position of the Office that “it cannot be determined is the annotated elements are intended to be surface indicia, raised, or recessed elements” is not supported by recent case law, in particular that of  the Court of Appeals for the Federal Circuit opinion of In re Maatita (Fed. Cir. 2018; Attachment A)…”
In re Maatita differs from this particular situation. Applicant’s design differs from Maatita in that Applicant’s design discloses multiple views, with depth, contours, and dimensionality disclosed; Maatita disclosed a single view with no surface shading. It cannot be determined from the combination of views if the floral crescent elements are embroidered (and slightly raised), embossed/stamped on the surface (and slightly recessed), or coplanar (and surface indicia).  Further, the appearance of the claimed design (as discussed above), creates the question of enablement and multiple interpretations.

Applicant argues that “the rejection notably omits reference to views 1.4 and 1.5. Side views 1.4 and 1.5 depict a continuation of the floral crescent-like elements depicted in perspective view 1.1 and in front view 1.2. Since views 1.4 and 1.5 are not referenced in the rejection, the Office Action concedes that the depiction of the floral crescent-like elements in views 1.4 and 1.5 is sufficiently definite in these views.”

Examiner respectfully disagrees. All floral crescent elements are indefinite, as stated in the Office Action mailed 12 May 2021.  The inadvertent omission of Figures 1.4 and 1.5 in the listing of the Figure numbers, and the inclusion of Figure 1.6, was in error and has been corrected below. All portions floral crescent elements are indefinite.

Does the Applicant intend to define the floral crescent elements as surface indicia?


Final Claim Rejection - 35 USC § 112
The claim is FINALLY REJECTED under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make  as the invention. 
The claim is indefinite and non-enabling because it is subject to numerous interpretations:
Figures 1.1-1.5 – ALL floral crescent elements of the claimed design are not clearly corroborated in other views resulting in spatial indefiniteness because the depth, properties, and relationship with adjacent surfaces cannot be determined in combination with other views. The precise configuration (protruding, concavity, or coplanar nature) of ALL floral crescent elements cannot be determined. It cannot be determined is the annotated elements are intended to be surface indicia, raised, or recessed elements. To overcome this portion of the rejection, the Figures may be revised to remove the indefinite areas from the claim by reducing them to broken line or through coloring. See Figure 1.1 annotated below for examples.

    PNG
    media_image1.png
    625
    1053
    media_image1.png
    Greyscale



The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well 

A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  
Amendments must meet the description requirement of 35 USC 112(a).  It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession.
If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office communication. 


Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and 


Conclusion
The claim stands finally rejected under 35 USC § 112 (a) and (b) for the reasons set forth above. The references cited but not applied are considered cumulative art related to the claimed design.
Applicant's amendment necessitated the repeat ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY E THURMAN whose telephone number is (571)272-8068.  The examiner can normally be reached on Tuesday-Thursday, 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY E THURMAN/PRIMARY EXAMINER, ART UNIT 2915